DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
The Information Disclosure Statements (IDS) filed on 5/11/2020 has been acknowledged.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 11/15/2017.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of, in the specification.
Status of Application
Claims 1-15 are pending. Claim 1, 14, and 15 are the independent claims. Claims 1-7 and 9-15 have been amended. This FINAL rejection is in response to the “Amendments and Remarks” received on 8/9/2022.
Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 8/9/2022; Applicant's “Amendments and Remarks” have been fully considered and were not persuasive. Applicant’s remarks will be addressed in sequential order as they were presented.
With respect to the claim objection, applicants “Amendment and Remarks” have been fully considered and are persuasive. The objection of Claims have been withdrawn.
With respect to the claim interpretations under 35 U.S.C. § 112 (f), applicants “Amendment and Remarks” have been fully considered and were persuasive. Therefore the Office respectfully disagrees and the interpretations under 35 U.S.C. § 112 (f) remain.
With respect to the claim rejections under 35 U.S.C. § 112 (a), applicants “Amendment and Remarks” have been fully considered and were persuasive. Therefore the claim rejections under 35 U.S.C. § 112 (a) have been withdrawn.
With respect to the claim rejections under 35 U.S.C. § 112 (b), applicants “Amendment and Remarks” have been fully considered and were persuasive. Therefore the claim rejections under 35 U.S.C. § 112 (b) have been withdrawn.
With respect to the claim rejections of Claims 1-15 under 35 U.S.C. § 103, applicants “Amendment and Remarks” have been fully considered and are not persuasive.  
Applicant remarks “Therefore, the combination of Morita and Muranaka fail to disclose or suggest all of the limitations of claim 1. For example, Muranaka does not disclose or suggest to determine whether the input position of the second carrier is correct based on the result of measurement by the sensor received from the first carrier” and the Office respectfully disagrees.
First, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Second, based on applicants amendments, the Office has remapped the same prior art to better demonstrate how the cited prior art discloses and teaches the claimed subject matter. Based upon further analysis, based on applicants remarks and amendments, Morita clearly discloses updating databases based on a plurality of carriers, locations, maps, measurements, and trajectories, thus avoiding each other and verifying locations is clearly disclosed by Morita, ¶ 0021, 0025, 0073, 0087-0091, 0095 and Figure 18. Further, Muranaka further teaches checking the existance of other carriers on routes, verfiing locations and positions and further controlling the vehicles based on such [Muranaka, ¶ 0015 and 0025].  Therefore the Office's respectfully disagrees with applicant’s arguments.
Applicant remarks “the Examiner acknowledges that Morita does not disclose the
limitations of claim 2. Instead, the Examiner attempts to rely upon Kageyama to
cure these deficiencies in Morita” and “For example, Kageyama does not disclose or suggest controlling the direction in which the vehicles should face and perform measurement, etc” and the Office respectfully disagrees.
First, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Second, based on applicants amendments, the Office has remapped the same prior art to better demonstrate how the cited prior art discloses and teaches the claimed subject matter. Based upon further analysis, based on applicants remarks and amendments, Morita clearly discloses controlling the starting point, end point, direction, and even slowing down, reourting, or stopping multiple vehicles for control, all while continouslly updating map data based on sensor data is clearly disclosed by Morita, ¶ 0021, 0025, 0073, 0087-0091, 0095 and Figure 18. Further, Kageyama teaches changing orientation of carriers/vehicles in relation to each other and controlling the carriers/vehicles to work together, Kageyama, ¶ 0009, 0010, and 0064.  Therefore the Office's respectfully disagrees with applicant’s arguments.
It is the Office’s stance that all of applicant arguments have been considered and the rejections remain.
Final Office Action
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that the claims no longer contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1 and 13-15 are rejected under 35 USC 103 as being unpatentable over Morita et al. (JP2017134794) in view of  Muranaka (JP2013168012).
With respect to Claim 1: While Morita discloses “A carrier system including a plurality of carriers and a processor” [Morita, ¶ 0021, 0025]; 
“wherein each carrier included in the plurality of carriers includes a sensor that detects an object” [Morita, ¶ 0021, 0025, 0073, 0087-0091, 0095 and Figure 18]; 
“the processor is configured to store carrier information indicating a position of a first carrier of the plurality of carriers” [Morita, ¶ 0021, 0025, 0073, 0087-0091, 0095 and Figure 18];
“and transmits an instruction to check existence of a second carrier to the first carrier when identification information and a position of the second carrier of the plurality of carriers are input” [Morita, ¶ 0021, 0025, 0073, 0087-0091, 0095 and Figure 18]; 
“the first carrier having received the instruction to check existence performs measurement by the sensor” [Morita, ¶ 0021, 0025, 0073, 0087-0091, 0095 and Figure 18]; 
“and transmits a result of the performed measurement to the processor” [Morita, ¶ 0021, 0025, 0073, 0087-0091, 0095 and Figure 18];
“and the processor determines whether the input position of the second carrier is correct based on the result of measurement by the sensor received from the first carrier” [Morita, ¶ 0021, 0025, 0073, 0087-0091, 0095 and Figure 18];
Morita does not specifically state checking the existence of other carriers, however Muranaka teaches “the processor is configured to store carrier information indicating a position of a first carrier of the plurality of carriers” [Marunaka, ¶ 0015];
“and transmits an instruction to check existence of a second carrier to the first carrier when identification information and a position of the second carrier of the plurality of carriers are input” [Marunaka, ¶ 0015]; 
“the first carrier having received the instruction to check existence performs measurement by the sensor” [Marunaka, ¶ 0015]; 
“and transmits a result of the performed measurement to the processor” [Marunaka, ¶ 0015];
“and the processor determines whether the input position of the second carrier is correct based on the result of measurement by the sensor received from the first carrier” [Marunaka, ¶ 0015].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Muranaka into the invention of Morita to not only include using sensors to verify where robots will be for collision avoidance as Morita discloses but to also verifiy future locations of vehicle for proper vehicle control as taught by Muranaka with a motivation of creating a more robust system that allows for safe vehicle control over vehicle routes[Muranaka, Abstract]. Additionally,  the claimed invention is merely a combination of old, well known elements such as collision avoidance with robots and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to Claim 13: Morita discloses “The carrier system according to claim 1, further comprising: a display unit” [Morita, ¶ 0016, 0018, 0020,0027, 0029, and  0035];
“wherein the processor is further configured to further store map information of a space in which the plurality of carriers travel” [Morita, ¶ 0016, 0018, 0020,0027, 0029, and  0035]; 
“and specify a position of the first carrier based on the carrier information and outputs the position to the display unit when the identification information of the first carrier is input before the identification information” [Morita, ¶ 0016, 0018, 0020,0027, 0029, and  0035]; 
“the position, and a direction of the second carrier are input” [Morita, ¶ 0016, 0018, 0020,0027, 0029, and  0035]; 
“and the display unit displays a map of an area including the position of the specified first carrier and the position of the specified first carrier on the map in the space in which the plurality of carriers travel, based on the map information” [Morita, ¶ 0016, 0018, 0020,0027, 0029, and  0035].
With respect to Claim 14: all limitations have been examined with respect to the carrier system in claim 1. The control system taught/disclosed in claim 14 can clearly perform as the carrier system of claim 1. Therefore claim 14 is rejected under the same rationale.
With respect to Claim 15: all limitations have been examined with respect to the carrier system in claim 1. The method taught/disclosed in claim 15 can clearly perform on the carrier system of claim 1. Therefore claim 15 is rejected under the same rationale.
Claims 2-4, 8, and 11 are rejected under 35 USC 103 as being unpatentable over Morita et al. (JP2017134794) in view of  Muranaka (JP2013168012) and in view of Kageyama (US20010044697).
With respect to Claim 2: While Morita discloses “The carrier system according to claim 1, wherein the carrier information includes a position and a direction of at least one of the plurality of carriers” [Morita, ¶ 0015, 0021, 0025, 0073, 0087-0091, 0095 and Figure 18];
“the processor is further configured to further store map information of a space in which the plurality of carriers travel” [Morita, ¶ 0015, 0021, 0025, 0073, 0087-0091, 0095 and Figure 18]; 
“select a carrier that is a carrier other than the second carrier and of which a position and a direction are included in the carrier information as the first carrier from the plurality of carriers when the identification information, the position, and a direction of the second carrier are input” [Morita, ¶ 0015, 0021, 0025, 0073, 0087-0091, 0095 and Figure 18]; 
“generate a route having a position of the first carrier as a start point and an end point at a position where a relationship with the input position of the second carrier satisfies a predetermined condition, based on the map information” [Morita, ¶ 0015, 0021, 0025, 0073, 0087-0091, 0095 and Figure 18]; 
“determine a direction in which the second carrier and the first carrier at the end point are to face based on a relationship between the end point and the input position of the second carrier” [Morita, ¶ 0015, 0021, 0025, 0073, 0087-0091, 0095 and Figure 18];
“transmit, to the first carrier the generated route and an instruction for directing to the determined direction in which the first carrier is to face to the first carrier” [Morita, ¶ 0015, 0021, 0025, 0073, 0087-0091, 0095 and Figure 18]; 
“and transmit, to the second carrier, an instruction for directing to the determined direction in which the second carrier is to face, to the second carrier” [Morita, ¶ 0015, 0021, 0025, 0073, 0087-0091, 0095 and Figure 18]; 
“the second carrier changes the direction so that the second carrier faces in the determined direction in which the second carrier is to face” [Morita, ¶ 0015, 0021, 0025, 0073, 0087-0091, 0095 and Figure 18]; 
“and the first carrier moves along the received route to the end point so that the first carrier faces in the determined direction in which the first carrier is to face, and then performs measurement by the sensor”” [Morita, ¶ 0015, 0021, 0025, 0073, 0087-0091, 0095 and Figure 18]; 
Morita does not specifically state changing orientation of carriers in relation to each other, however, Kageyama teaches: “determines a direction in which the second carrier and the first carrier at the end point are to face based on a relationship between the end point and the input position of the second carrier” [Kageyama, ¶0009, 0010, and 0064];
“transmits the generated route and an instruction for directing to the determined direction in which the first carrier is to face, to the first carrier” [Kageyama, ¶0009, 0010, and 0064];
“transmits an instruction for directing to the determined direction in which the second carrier is to face, to the second carrier” [Kageyama, ¶0009, 0010, and 0064];
“the second carrier changes the direction so that the second carrier faces in the determined direction in which the second carrier is to face” [Kageyama, ¶0009, 0010, and 0064];
“the first carrier moves along the received route to the endpoint, changes the direction so that the first carrier faces in the determined direction in which the first carrier is to face, and then performs measurement by the sensor” [Kageyama, ¶0009, 0010, and 0064];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kageyama into the invention of Morita to not only include a control system for multiple robots as Morita discloses but also include orientation of carriers in relation to each other as taught by Kageyama, with a motivation of creating a more efficient system that is able to orient carriers in relation to other carriers. Additionally, the claimed invention is merely a combination of known elements of vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to Claim 3: Morita discloses “The carrier system according to claim 2, wherein the sensor is a distance sensor that measures a distance to an object” [Morita, ¶ 0015, 0021, 0025, 0073, 0087-0091, 0095 and Figure 18]; 
“the map information is information in which a space in which the plurality of carriers travel is divided into grid-shaped sections” [Morita, ¶ 0015, 0021, 0025, 0035, 0043, and 0057]; 
“the end point is a section adjacent to a section where the input second carrier is located” [Morita, ¶ 0015, 0021, 0025, 0035, 0043, and 0057]; 
“each carrier stores carrier body shape information indicating a carrier body shape of each carrier” [Morita, ¶ 0015, 0021, 0025, 0035, 0043, and 0057]; 
“and the first carrier compares a shape of the object measured by the sensor with the stored carrier body shape information to transmit the result to the processor as a result of the measurement by the sensor” [Morita, ¶ 0015, 0021, 0025, 0073, 0087-0091, 0095 and Figure 18].
With respect to Claim 4: Morita discloses “The carrier system according to claim 3, wherein the direction in which the first carrier is to face and the direction in which the second carrier is to face are a direction in which a surface of the first carrier on which the sensor is installed” [Morita, ¶ 0015, 0021, 0025, 0073, 0087-0091, 0095 and Figure 18]; 
“and a surface of the second carrier on which the sensor is installed face to each other” [Morita, ¶ 0015, 0021, 0025, 0073, 0087-0091, 0095 and Figure 18]; 
“and the first carrier compares the shape of the object measured by the sensor with a shape of the surface on which the sensor of each carrier included in the stored carrier body shape information is installed to transmit the result to the processor as a result of the measurement by the sensor” [Morita, ¶ 0015, 0021, 0025, 0035, 0043, and 0057].
With respect to Claim 8: Morita discloses “The carrier system according to claim 2, further comprising: a display unit that displays a map of an area including the input position of the second carrier, and the input position of the second carrier on the map in the space in which the plurality of carriers travel, based on the map information” [Morita, ¶ 0058 and 0080].
With respect to Claim 11: Morita discloses “The carrier system according to claim 8, wherein each carrier stores an environment map indicating a position of an object in a space in which the plurality of carriers travel and stores a result of estimating a position of each carrier by comparing a measurement result of the sensor with the environment map” [Morita, ¶ 0015, 0021, 0025, 0073, 0087-0091, 0095 and Figure 18]; 
“the processor is configure to acquire a latest position estimated by the second carrier from the second carrier” [Morita, ¶ 0015, 0021, 0025, 0073, 0087-0091, 0095 and Figure 18]; 
“and the display unit acquires the latest position of the second carrier from the processor and displays the latest position on the map” [Morita, ¶ 0015, 0021, 0025, 0073, 0087-0091, 0095 and Figure 18].
Claim 9 is rejected under 35 USC 103 as being unpatentable over Morita et al. (JP2017134794) in view of  Muranaka (JP2013168012), in view of Kageyama (US20010044697) and in further view of Chen et al, (US20120291810).
With respect to Claim 9: Morita discloses a control system for multiple robots, Morita does not specifically state locating a sign within map data, however, Chen teaches:
“wherein the map information includes a position of a sign that is actually displayed in the space in which the plurality of carriers travel” [Chen, ¶ 0019];
“the display unit displays a position and a meaning of the sign included in an area displayed by the display unit based on the map information in the space in which the plurality of carriers travel” [Chen, ¶ 0019];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Chen into the invention of Morita to not only include a control system for multiple robots as Morita discloses but also include locating a sign within map data as taught by Chen, with a motivation of creating a more safer system that can recognize and understand signs in the area of travel. Additionally, the claimed invention is merely a combination of known elements of vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Claims 10 and 12 are rejected under 35 USC 103 as being unpatentable over Morita et al. (JP2017134794) in view of  Muranaka (JP2013168012), in view of Kageyama (US20010044697) and in further view of Hoffman et al. (US20140350831).
With respect to Claim 10: While Morita discloses a control system for multiple robots, Morita does not specifically state shelf arrangement and information, however, Hoffman teaches:
“wherein the control unit further stores shelf arrangement information indicating positions of a plurality of shelves placed in the space in which the plurality of carriers travel and identification information of each shelf” [Hoffman, ¶ 0027];
“the display unit displays a position and the identification information of the shelf included in an area displayed by the display unit in the space in which the plurality of carriers travel, based on the map information and the shelf arrangement information” [Hoffman, ¶ 0022 and 0027].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Hoffman into the invention of Morita to not only include a control system for multiple robots as Morita discloses but also include shelf arrangement and information as taught by Hoffman, with a motivation of creating a more robust system that is able to handle loads and identify how the shelves need to be arranged. Additionally, the claimed invention is merely a combination of known elements of vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to Claim 12: While Morita disclose a control system for multiple robots, Morita does not specifically state shelf arrangement and information, however, Hoffman teaches:
“wherein the control unit further stores shelf arrangement information indicating positions of a plurality of shelves placed in the space in which the plurality of carriers travel” [Hoffman, ¶ 0027];
“the carrier information includes information indicating whether the first carrier is carrying any of the shelves” [Hoffman, ¶ 0040];
“when the first carrier is carrying any of the shelves, the control unit generates the route so that the first carrier does not pass under another shelf based on the shelf arrangement information and the carrier information” [Hoffman, ¶ 0040].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Hoffman into the invention of Morita to not only include a control system for multiple robots as Morita discloses but also include shelf arrangement and information as taught by Hoffman, with a motivation of creating a more robust system that is able to handle loads and identify how the shelves need to be arranged. Additionally, the claimed invention is merely a combination of known elements of vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Claim Objections
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7am -4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/JESS WHITTINGTON/Examiner, Art Unit 3669